Citation Nr: 0024653	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to November 3, 1997, 
for the grant of service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 10, 1983 to July 
29, 1983; from July 21, 1984 to August 4, 1984; and from 
November 1984 to March 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted entitlement to service connection for a 
left knee condition, evaluated as 30 percent disabling, 
effective November 3, 1997.  

The Board notes that in a June 1999 rating decision, the RO 
denied entitlement to service connection for a right knee 
condition, claimed as secondary to a service-connected 
anterior cruciate ligament tear of the left knee with 
instability.  The veteran has not filed a notice of 
disagreement as to that determination.

The Board also notes that in November 1997, the veteran 
alleged entitlement to service connection for a psychological 
reaction to physical disease.  Additionally, in a May 1999 
written argument, the veteran's representative alleged clear 
and unmistakable error existed in the RO's October 3, 1985 
rating decision.  These issues have not been addressed by the 
agency of original jurisdiction, the RO; therefore, they are 
referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In March 1985, the RO received the veteran's initial 
claim of entitlement to service connection for a left knee 
disability.

3.  In a September 1985 rating decision, the RO denied 
entitlement to service connection for a left knee disability.  
In an October 1985 letter, the RO notified the veteran of 
that decision. 

4.  In a March 1986 statement to the RO, the veteran 
requested reevaluation of his claim.  

5.  In an April 1986 confirmed rating decision, the RO 
continued the prior denial of the veteran's claim.  The 
veteran filed a notice of disagreement in March 1987.  

6.  A cover letter and statement of the case were mailed to 
the veteran in April 1987.  The cover letter instructed the 
veteran to set out his argument in the attached VA Form 1-9.  
The veteran was also notified that if he did not respond in 
60 days, his case would be closed.  

7.  The veteran did not file a timely substantive appeal.  

8.  In a statement received by the RO on November 3, 1997, 
the veteran requested that his claim of entitlement to 
service connection for a left knee disability be reopened.  

9.  Upon VA examination dated in April 1998, the examiner 
opined that the veteran did injure his anterior cruciate 
ligament in service.

10.  In a June 1998 rating decision, the RO granted 
entitlement to service connection for a left knee condition, 
evaluated as 30 percent disabling, effective from November 3, 
1997.



CONCLUSION OF LAW

An effective date prior to November 3, 1997, for the grant of 
service connection for a left knee disability, is not 
warranted.  See 38 U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private treatment records dated from May 1982 to June 1982 
reflect the veteran was treated for relevant complaints of 
left knee pain following a motor vehicle accident.  A 
relevant impression of a contusion of the left knee was 
noted.  In June 1982, the veteran underwent left knee 
arthroscopy.  A postoperative diagnosis of a small radial 
type tear of the left knee lateral meniscus was noted.  The 
operative report notes the anterior cruciate ligament was 
well visualized and found to be intact.  

Service medical records reflect complaints of left knee pain 
after falling down stairs in June 1983.  Assessments of 
strain and swelling of soft tissue were noted.  A November 
1984 referral to the medical examination board notes a 
diagnosis of chronic anterior cruciate ligament 
insufficiency.  The condition was noted as service 
aggravated.  A December 1984 medical board examination report 
reflects a relevant diagnosis of status post left knee injury 
with anterior cruciate ligament tear resulting in 
anterorotatory instability of the knee.  It was noted as not 
service aggravated.  The report also noted the veteran 
injured his knee in a car wreck in 1982 and subsequently 
underwent a medial meniscectomy, but the anterior cruciate 
ligament, which was torn, was not repaired.  The veteran was 
found unfit for retention in the service due to the left knee 
disability in a December 1984 medical board proceedings 
report.  The report noted the veteran's left knee disability 
existed prior to service and was not aggravated by service.  
In a January 1985 statement, the veteran objected to the 
medical board findings that his left knee was not aggravated 
by service.  

On March 21, 1985, the veteran submitted a claim of 
entitlement to service connection for a left knee injury.  

In an August 1985 statement, Dr. D. W., a private physician, 
stated that he operated on the veteran in June 1982 and found 
a small radial type tear of the lateral meniscus.  At that 
time, the anterior cruciate ligament was well visualized and 
intact.  Dr. D. W. further stated that he disagreed with 
statements in the veteran's service medical records noting 
anterorototary instability of the left knee as a residual of 
an injury with anterior cruciate ligament tear in 1982.  The 
doctor also disagreed with Medical Board findings that the 
veteran's left knee disability was not service aggravated and 
noted that the history taken by the examining physician was 
incorrect in that the veteran did not undergo a medial 
meniscectomy because an anterior cruciate ligament tear was 
not seen at that time, nor was such repaired.

In a September 1985 rating decision, the RO denied 
entitlement to service connection for a left knee condition.  
The veteran was notified of that decision in an October 1985 
letter from the RO.  

In a November 1985 statement, Dr. D. M., a private physician, 
stated that the veteran was seen in April 1985 for a second 
opinion regarding his left knee.  It was noted the veteran 
had injured his left knee in a motor vehicle accident in 1982 
and undergone arthroscopy resulting in the trimming of a 
small radial type tear of the lateral meniscus.  It was noted 
the veteran did well until falling down stairs in June 1983 
and falling again in June 1984.  The physician noted 
examination showed 1/4-inch atrophy of the thigh and 1/8 inch 
atrophy of the calf.  The physician opined the veteran did 
not have a meniscal tear, without any quadriceps atrophy.  

The veteran requested reevaluation of his claim in a March 
1986 statement to the RO.  In an April 1986 confirmed rating 
decision, the RO confirmed the prior denial of the veteran's 
claim for service connection for a left knee disability.  The 
veteran filed a notice of disagreement as to that 
determination in March 1987.  A cover letter and statement of 
the case was issued in April 1987.  The veteran did not file 
a substantive appeal.  

On November 3, 1997 the RO received a statement from the 
veteran seeking, in pertinent part, to reopen his claim of 
entitlement to service connection for a left knee injury.  

On November 3, 1997, the RO also received private medical 
records dated from 1982 to 1997.  Clinical records dated in 
1985 note the veteran complained of knee pain in the 
peripatellar area.  It was noted there was some evidence of 
mild anterior cruciate ligament problem and that since his 
cruciate ligament was intact at the time of the 1982 surgery; 
the veteran's fall down stairs while in service was the cause 
of the damaged the anterior cruciate ligament.  These 
clinical records are initialed by "D. T. W."  An August 
1987 operative report notes the veteran underwent debridement 
osteochondritis and stump of the cruciate ligament.  A 
postoperative diagnosis of osteochondritis, tibial surface, 
medial and cruciate stump, was noted.  

A November 1996 report notes the veteran underwent 
arthroscopy in August 1987, which revealed evidence of a new 
injury with a partial but significant tear of the anterior 
cruciate ligament and an osteochondral defect on the medial 
tibial plateau.  This was noted as significant in that these 
types of cartilage defects did not heal and tended to worsen 
with time.  A December 1994 industrial injury was noted with 
no specifics.  It was noted the veteran clearly presented 
with objective knee abnormalities, including mild anterior 
cruciate ligament laxity and a small effusion. A March 1997 
evaluation report notes that it was most likely the veteran 
would be precluded from returning to his normal duties as a 
security guard even absent a December 1994 injury.  This was 
based on rather extensive documentation of progressive knee 
problems over the years.  

Upon VA examination dated in April 1998, the examiner noted 
the veteran's records had been reviewed.  Relevant diagnoses 
of anterior cruciate ligament tear of the left knee with 
instability, lateral meniscal tear of the left knee, and 
medial osteochondral defect of the left knee were noted.  The 
examiner opined that the medical records indicated that the 
veteran did have an injury in the military to his anterior 
cruciate ligament. 

In a June 1998 rating decision, the RO granted entitlement to 
service connection for a left knee condition, evaluated as 30 
percent disabling, effective from November 3, 1997.  

Analysis

The veteran asserts that he originally applied for service 
connection for his left knee disability in 1985, after his 
discharge from service and should be entitled to compensation 
from March 21, 1985, the date of his original claim.  He also 
asserts that he never received an appeal form in April 1987.  

Applicable laws and regulations regarding the finality of 
decisions provide that following notification of an initial 
review and determination by the RO, a notice of disagreement 
must be filed within one year from the date of mailing of 
notification, followed by a timely substantive appeal 
submitted either within 60 days of the issuance of a 
statement of the case or within the remainder of the one-year 
period of mailing of the notice of the adverse determination; 
otherwise, the determination becomes final and is not subject 
to revision absent new and material evidence.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a).

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i) (1999).  The effective date of an 
award based on a claim reopened after final disallowance 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii); 
3.400(r).  

In essence, the RO assigned the November 3, 1997 effective 
date for service connection based on the date of the 
veteran's submission of a reopened claim under 38 C.F.R. 
§ 3.400(q) and (r), and denied his claim for an earlier 
effective date because of the final unappealed September 1985 
rating decision and April 1986 confirmed rating decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
However, the veteran contends that he did not receive an 
appeal form in connection with his appeal of that decision.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a 
presumption of administrative regularity as follows:  "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have discharged their 
official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. 
Chemical Foundation, 272 U. S. 1, 14-15 (1926).  Although the 
Ashley case dealt with regularity and procedures at the 
Board, the Court subsequently applied the presumption of 
regularity to procedures at the RO level. See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994),

The record indicates that the RO mailed the veteran a 
statement of the case dated April 13, 1987.  The cover letter 
noted that the veteran's argument should be set out in an 
attached VA Form 1-9.  It also noted that if the veteran did 
not respond within 60 days, the record would be closed.  The 
record does not reflect that the cover letter and attachments 
were returned as undelivered, nor is there any evidence of 
correspondence from the veteran indicating that attachments 
were not received.  Additionally, the veteran has not 
contended that he lived at a different address than that 
listed in VA records.  

Therefore, there is a presumption that the veteran received 
the letter which the record indicates the RO mailed on April 
13, 1987.  The copy of the April 1987 letter is presumptive 
evidence that the veteran received this letter.  The 
veteran's statement that he did not receive an appeal form is 
insufficient to rebut the presumption of regularity.  See 
Mindenhall, supra. 

As the veteran did not perfect a timely appeal of the 
September 1985 rating decision or April 1986 confirmed rating 
decision, they became final.  The evidence does not 
demonstrate, and the veteran does not contend, that any other 
claim of entitlement to service connection for a left knee 
disability was filed between April 1987 and November 3, 1997, 
when he filed to reopen his claim.

Thus, the Board concludes that the veteran's initial claim of 
entitlement to service connection for a left knee condition, 
which was filed in March 1985, was denied in a September 1985 
rating decision and April 1986 confirmed rating decision.  A 
timely substantive appeal was not filed by the veteran.  
Therefore, the effective date of the grant of service 
connection for a left knee disability cannot be earlier than 
the date of VA's receipt of the reopened claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b), (q)(ii).  In this case, the 
veteran's application to reopen his claim of entitlement to 
service connection for a left knee disability was received on 
November 3, 1997.  Accordingly, the claim of entitlement to 
an earlier effective date must be denied.  

The Board recognizes that the veteran's representative has 
alleged clear and unmistakable evidence in the 1985 rating 
decision.  However, the Board is without jurisdiction to 
adjudicate that issue in the absence of RO adjudication and a 
timely appeal.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to November 3, 1997, 
for the grant of entitlement to service connection for a left 
knee disorder, is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

